Citation Nr: 0934508	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to non-service-connected disability pension with 
special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in June 2009.  A 
transcript of that hearing is associated with the claims 
file.

During the June 2009 hearing the appellant raised the claim 
of entitlement to service connection for an eye disorder.  
The RO has not yet adjudicated this claim,  thus it is 
referred to the RO for appropriate action.


FINDING OF FACT

At least 90 days of active military service during a period 
of war by the appellant is not shown.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks non-service-connected pension benefits.  
VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war.  38 C.F.R. § 3.3(a) (3).

The appellant's Certificate of Release or Discharge from 
Active Duty, DD Form 214, shows that he served on active duty 
from May 25, 1964 through August 3, 1964.  This service adds 
up to less than 90 days and is also during peacetime.

The appellant argues that he should be accorded non-service-
connected pension benefits under law.  Although he 
acknowledges that he did not serve during a statutorily 
mandated period of war, he argues that he should be awarded 
non-service-connected pension benefits due to a presently 
nonservice-connected eye disorder.

Having reviewed the appellant's contention in light of the 
record and the law, the Board is of the opinion that the 
claim must be denied as a matter of law.  The sole question 
before the Board is whether the appellant has established 
threshold eligibility for a non-service-connected pension.  
Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the 
appellant does not contend, nor does the evidence show that 
his period of service from March 1957 through March 1959 was 
during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2 (The "Korean Conflict" ended on January 31, 1955 and 
the "Vietnam Era" (for those veterans who did serve in that 
country) did not begin until August 5, 1964).

Although the appellant's essential argument is that the 
denial of his claim is inequitable, the Board is without 
authority to grant relief on this basis.  The Board is bound 
by the law made applicable to it by statute, regulations, and 
the precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

As a matter of law, the Veteran does not have 90 days of 
service and did not serve during a period of war, and his 
appeal for non-service-connected pension benefits must be 
denied, since he does not meet the threshold statutory 
requirement for eligibility for that benefit.

Notice and Assistance

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002) is applicable to this 
claim.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well-grounded.  The VCAA does not 
affect matters on appeal, however, when the issue is limited 
to statutory interpretation, as is the case here.  VAOPGCPREC 
5-2004; see Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).




ORDER

Basic eligibility for non-service-connected disability 
pension with special monthly pension is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


